DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 1, 5-10, in the reply filed on 2/9/2022 is acknowledged.  The traversal is on the ground(s) that the technical feature is the administration of sepiapterin without food.  This is not found persuasive because the identified technical feature is sapiapterin. According to the restriction requirement dated 12/10/2021, the unity of invention is lacking.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 4, 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  5-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,758,571 (‘571).
‘571 teaches a method of treating Parkinson’s disease using l-sepiapterin, in a dosage of 15mg/kg (see claim 1, also col. 4, line 3-8).
The pharmacokinetic properties recited in the claims is considered inherently present in the method of ‘571 because ‘571 teaches the exact method steps of administering sepiapterin, in the herein claimed dosage, to the same patient population.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘571.
‘571 teaches a method of treating Parkinson’s disease using l-sepiapterin, in a dosage of 15mg/kg (see claim 1, also col. 4, line 3-8).
‘571 does not expressly teach the administration of l-sepiapterin being 30 minutes before or 4 hours after food consumption.
It would have been obvious to one of ordinary skill in the art at the time of filing to administer sepiapterin 30 minutes before or 4 hours after food consumption.
One of ordinary skill in the art would have been motivated to administer sepiapterin 30 minutes before or 4 hours after food consumption.  It is noted that in the instant method, sepiapterin is intended to be administered on empty stomach (i.e., 30 minutes before and 4 hours after food consumption). The examiner notes that in reality, administration of any medicine to treat any illness can be achieved in only two ways: either 1) taking the medicine with food or 2) taking the medicine without food.  Picking one out of the two options is considered obvious as being within the purview of skilled artisan. In addition, the interaction of food and drug is always present in the drug because it is directed to the properties of the drug.  And such interaction between food and the medicine is routinely investigated during clinical trials. Dosage will be adjusted if any food-drug or drug-drug interaction is discovered during the clinical trials. Therefore, adjusting the dosage and dosing regimen to maximize the therapeutic effects and minimize the adverse reactions would be considered to be within the purview of skilled artisan.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627